THE EXERCISE OF AN OPTION OR THE SALE OF SHARES ACQUIRED UNDER AN OPTION MAY
RESULT IN SIGNIFICANT TAX CONSEQUENCES TO OPTIONEE. OPTIONEE SHOULD SEEK
INDEPENDENT TAX AND LEGAL ADVICE BEFORE EXERCISING AN OPTION OR SELLING SHARES.
THE COMPANY ASSUMES NO RESPONSIBILITY FOR ADVISING OPTIONEE REGARDING TAX ISSUES
RELATING TO THE OPTION, OR SHARES ACQUIRED THEREUNDER, OR FOR ANY TAX LIABILITY
INCURRED BY OPTIONEE IN CONNECTION THEREWITH.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

2005 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION

AWARD AGREEMENT

(automatic director award)

 

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made and
entered into as of the          day of                     , 200_, by and
between Accentia Biopharmaceuticals, Inc., a Florida corporation (the
“Company”), and                                  (“Optionee”), with reference to
the following facts:

 

A. WHEREAS, Optionee currently serves as a member of the Board of Directors of
the Company (and the “Board of Directors”) and is not an employee of the Company
or any of its subsidiaries;

 

B. WHEREAS, pursuant to Section 4(f) of the Company’s 2005 Equity Incentive Plan
(the “Plan”), the Company desires to provide Optionee, and Optionee desires to
accept, an option to purchase shares of the Company’s common stock (“Stock”);
and

 

C. WHEREAS, any option to be granted to Optionee pursuant to this Agreement is
being granted in connection with, and the terms of this Agreement are expressly
subject to the terms of, the Plan, a copy of which is attached hereto as Exhibit
“A” and incorporated herein by this reference.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
terms and conditions set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1. Certain Defined Terms. To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Plan.

 

2. Option Granted. The Company hereby grants to Optionee an option (the
“Option”) to purchase                      shares (the “Shares”) of Stock of the
Company at an exercise price of $                    , which is the Fair Market
Value of a share of Stock at time of grant, per Share (the “Purchase Price”).
The Option granted pursuant to this Section 2 is intended to be a Nonqualified
Stock Option.

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

3. Time of Exercise of the Option. The Option shall become exercisable by
Optionee, as follows:

 

(a)                      shares on                     ;

 

(b)                      additional shares on                     ; and

 

(c)                      additional shares on                     .

 

Subject to the foregoing, the Option shall be exercisable until termination of
the Option as provided in Section 7 below and in the Plan.

 

4. Merger and Consolidation; Dissolution.

 

4.1 In the event the Company and/or the shareholders of the Company shall at any
time propose to merge into, consolidate with, or sell or otherwise transfer all
or substantially all of the Company’s stock or assets to, any other person or
entity (a “Transaction”), and provision is not made pursuant to the terms of the
Transaction for the assumption by the surviving, resulting or acquiring person
or entity of the Option, or for the substitution of a new option for the Option,
the Administrator shall cause written notice of the proposed Transaction to be
given to Optionee not less than twenty (20) days prior to the anticipated
effective date of the proposed Transaction. The Option shall accelerate and be
exercisable until ten (10) days before the anticipated effective date specified
in the notice from the Administrator. Optionee, by so notifying the Company in
writing, may condition the exercise of the Option upon, and provide that each
exercise of the Option shall become effective at the time of, but immediately
before, the consummation of the Transaction, in which event Optionee need not
make payment for the Shares to be purchased upon exercise of the Option until
five (5) days after written notice by the Company to Optionee that the
Transaction has been consummated; provided, however, Optionee shall not be
entitled to receive any certificates evidencing his or her ownership of the
Shares obtained pursuant to exercise of the Option until Optionee shall make
full payment for the Shares being so purchased.

 

If the Transaction is consummated, any portion of the Option remaining
unexercised on the Transaction date specified in the notice to Optionee by the
Administrator shall terminate on the date such Transaction is consummated. If
the Transaction is abandoned, Shares subject to any unexercised portion of the
Option shall, continue to be available for purchase in accordance with the terms
of the Plan and this Agreement.

 

4.2 In the event the Company and/or the shareholders of the Company shall at any
time propose to enter into a Transaction, and provision is made pursuant to the
terms of the Transaction for the assumption by the surviving, resulting or
acquiring person or entity of the Option, or for the substitution of a new
option for the Option, on substantially equivalent economic terms, then,
following the consummation of the Transaction, the exercise of the Option by
Optionee shall apply to the shares of common stock of the surviving, resulting
or acquiring corporation in the Transaction.

 

2

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

4.3 Notwithstanding anything contained herein, the Option shall terminate on the
dissolution or liquidation of the Company.

 

5. Method of Exercise.

 

5.1 In General. The Option shall be exercised by Optionee by written notice
delivered to the Company at its principal executive office, stating the number
of Shares with respect to which the Option is being exercised and any notice of
exercise shall be accompanied by the following: (i) an executed copy of the
Exercise Notice attached hereto as Exhibit “B” and incorporated herein by this
reference, and (ii) full payment of the Purchase Price for the number of Shares
with respect to which the Option is so exercised, in any of the forms set forth
in Section 5.2 below.

 

5.2 Payment. Upon exercise of the Option, payment of the Purchase Price for the
number of Shares with respect to which the Option is so exercised may be in any
of the following forms: (i) certified or cashier’s check; (ii) if specifically
permitted by the Administrator, shares of the Company’s common stock whose fair
market value is at least equal to the aggregate Purchase Price for the exercise
of the portion of the Option so exercised, which shares of the Company’s common
stock have been held by Optionee for at least six (6) months prior to the date
of exercise of the Option; (iii) to the extent permitted by the Administrator,
any combination of such items; or (iv) such other consideration as the
Administrator may approve, so long as the Fair Market Value of such
consideration, as determined by the Administrator in its reasonable discretion,
is no less than the Purchase Price due.

 

5.3 “Same Day” Net Exercise. In lieu of the payment methods set forth in
Section 5.2 above and if permitted by the Administrator, at any time: (i) that
the Company’s common stock is listed on a national stock exchange or quoted on
the Nasdaq Stock Market (“Nasdaq”) or other automatic quotation system; and
(ii) when permitted by law and applicable regulations (including the Nasdaq and
National Association of Securities Dealers (“NASD”) rules), Optionee may pay the
Purchase Price though a “same day sale” commitment from Optionee (and, if
applicable, a broker-dealer that is a member of the NASD (a “NASD Dealer”)),
whereby Optionee irrevocably elects to exercise the Option and to sell a
sufficient portion of the Shares so purchased to pay the Purchase Price, and
Optionee (or, if applicable, the NASD Dealer) commits upon sale (or, in the case
of the NASD Dealer, upon receipt) of such Shares to forward the Purchase Price
directly to the Company.

 

6. Capital Adjustments.

 

6.1 The existence of the Option shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company with or
into another person or entity or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the common stock or the rights
thereof, or the issuance of any securities convertible into common stock or of
any rights, options, or warrants to purchase common stock, or the dissolution or
liquidation of the Company, any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceedings of the Company,
whether of a similar character or otherwise.

 

3

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

6.2 The Shares with respect to which the Option is granted are shares of the
common stock of the Company as presently constituted, but if and whenever, prior
to the delivery by the Company of all the Shares with respect to which this
Option is granted, the Company shall effect a subdivision or consolidation of
shares of common stock or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of common stock
without receiving compensation therefore in money, services, or property, the
remaining Shares subject to the Option shall: (i) in the event of an increase in
the number of outstanding shares of common stock of the Company, be
proportionately increased, and the cash consideration payable per Share shall be
proportionately reduced; or (ii) in the event of a reduction in the number of
outstanding shares of common stock of the Company, be proportionately reduced,
and the cash consideration payable per Share shall be proportionately increased.

 

7. Termination of the Option. The Option shall terminate on the earliest of the
following dates:

 

7.1 Ninety (90) calendar days after the Optionee ceases to be a director of the
Company for any reason, including as a result of the Optionee’s death,
disability or retirement; or

 

7.2                     , 20    , which is the date within ten (10) years of
grant of this Option, except where earlier termination is required under the
Plan.

 

8. No Rights as a Shareholder. Optionee will not be deemed to be a holder of any
shares of common stock pursuant to the exercise of the Option until he/she pays
the Purchase Price, in full, and Optionee shall have no rights as a shareholder
in the Company unless and until such time. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date the
Purchase Price is paid in full.

 

9. Lock-Up Period. Optionee hereby agrees that, if so requested by the Company
or any representative of the Company’s underwriters in connection with any
registration of the offering of any securities of the Company under the
Securities Act of 1933, as amended (the “Securities Act”), Optionee shall not
sell or otherwise transfer any Shares or other securities of the Company during
the 180-day period (or such other period as may be requested in writing by any
representative of the Company’s underwriters and agreed to in writing by the
Company) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period.

 

10. Restrictions on Transfer and Exercise of Option.

 

10.1 The Option shall not be assignable or transferable by the Optionee other
than by will or by the laws of descent and distribution except that the Optionee
may, with the consent of the Administrator, transfer, without consideration,
Options to the Optionee’s children, stepchildren, grandchildren, parent(s),
stepparent(s), grandparent(s), spouse, sibling(s), mother-in-law, father-in-law,
son(s)-in-law, daughter(s)-in-law, brother(s)-in-law or sister(s)-in-law, and

 

4

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

to person’s with whom the Optionee has an adoptive relationship, (or to one or
more trusts for the benefit of any such family members or to one or more
partnerships in which any such family members are the only partners).

 

10.2 During Optionee’s lifetime, the Option shall be exercisable only by
Optionee. In the event of Optionee’s death while Optionee is a member of the
Board of Directors or during the three (3) month period described in Section 7.1
above, Optionee’s personal representatives may exercise any portion of the
Option that remain unexercised at the time of Optionee’s death, provided that
any such exercise must in any event be made, if at all, (a) during the period
within twelve (12) months after the last day on which Optionee was a member of
the Board of Directors, and (b) before the Option termination date specified in
Section 7.3 above.

 

11. Sale or Other Disposition. If Optionee at any time contemplates the
disposition (whether by sale, gift, exchange, or other form of transfer) of any
Shares acquired by exercise of this Option, he or she shall first notify the
Company in writing of such proposed disposition and cooperate with the Company
in complying with all applicable requirements of law, which, in the judgment of
the Company, must be satisfied prior to such disposition.

 

12. Withholding. At the time of exercise, Optionee shall pay to the Company such
amount as the Company deems necessary to satisfy its obligation to withhold
Federal, state or local income or other taxes incurred by reason of the exercise
of the Option or the transfer of the Shares, by tendering to the Company a check
in the amount of such withholding or, if allowed in the sole discretion of the
Administrator, by electing to: (i) have withheld upon exercise no more than the
number of the Shares having a fair market value equal to the minimum amount
required to satisfy the Company’s tax withholding obligations; or (ii) have
withheld from any compensation due to Optionee from the Company the minimum
amount required to satisfy the Company’s tax withholding obligations.

 

13. No Rights to Continue as a Director. Notwithstanding the provisions
contained in this Agreement or the Plan, nothing contained in this Agreement
shall provide Optionee with any right to continued membership on the Board of
Directors. However, nothing contained in this Agreement or the Plan shall affect
the other contractual rights of Optionee.

 

14. Miscellaneous.

 

14.1 Notices. Any and all notices which are required or permitted to be given by
any one party to the other hereunder shall be given in writing, sent by
registered or certified mail, electronic communications (including e-mail or
facsimile) followed by a confirmation letter sent by registered or certified
mail, postage prepaid, return receipt requested, or delivered by hand or
messenger service, with the charges therefore prepaid, addressed to such party
as follows:

 

Notices to the Company:   

Accentia Biopharmaceuticals, Inc.

Attention: General Counsel

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

Fax: 813.258.6912

 

5

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

Notices to Optionee:   _______________________________    
_______________________________     _______________________________

 

or to such other address as the parties shall from time to time give notice of
in accordance with this Section 14.1. Notices sent in accordance with this
Section shall be deemed effective on the date of dispatch, and an affidavit of
mailing or dispatch, executed under penalty of perjury, shall be deemed
presumptive evidence of the date of dispatch.

 

14.2 Entire Agreement and Modifications. This Agreement, including any and all
exhibits hereto, and the agreements expressly referred to herein, including,
without limitation, the Plan, constitutes the entire understanding between the
parties pertaining to the subject matter hereof, and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. There are no warranties, representations or other agreements between
the parties, in connection with the subject matter hereof, except as
specifically set forth herein. No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and
executed by the party thereto to be bound.

 

14.3 Waivers. No term, condition or provision of this Agreement may be waived
except by an express written instrument to such effect signed by the party to
whom the benefit of such term, condition or provision runs. No such waiver of
any term, condition or provision of this Agreement shall be deemed a waiver of
any other term, condition or provision, irrespective of similarity, or shall
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No failure or delay on the part of any party in
exercising any right, power or privilege under any term, condition or provision
of this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.

 

14.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, notwithstanding the
fact that one or more counterparts hereof may be executed outside of the state,
or one or more of the obligations of the parties hereunder are to be performed
outside of the state.

 

14.5 Attorneys’ Fees. In the event that any party to this Agreement shall
commence any suit, action, arbitration or other proceeding to interpret this
Agreement, or determine or enforce any right or obligation created hereby,
including, but not limited to, any action for rescission of this Agreement or
for a determination that this Agreement is void or ineffective ab initio, the
prevailing party in such action shall recover such party’s costs and expenses
incurred in connection therewith, including reasonable attorneys’ fees and costs
of appeal, if any. Any court, arbitrator or panel of arbitrators shall, in
entering any judgment or making any award in any such suit, action, arbitration
or other proceeding, in addition to any and all other relief awarded to such
prevailing party, include in such judgment or award such party’s costs and
expenses as provided in this Section 14.5.

 

6

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

14.6 Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any one of such counterparts shall be sufficient for the purpose of proving the
existence and terms of this Agreement, and no party shall be required to produce
an original or all of such counterparts in making such proof.

 

14.7 Compliance with Laws. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law, and whenever
there is a conflict between any term, condition or provision of this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter shall prevail, but
in such event the term, condition or provision of this Agreement affected shall
be curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.

 

14.8 Covenant of Further Assurances. All parties to this Agreement shall, upon
request, perform any and all acts and execute and deliver any and all
certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.

 

14.9 Inconsistencies. In the event of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“COMPANY”       “OPTIONEE”

ACCENTIA BIOPHARMACEUTICALS, INC.

        By:                                

(Signature)

Its:                                

(Print Name)

 

7

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

2005 EQUITY INCENTIVE PLAN

 

8

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

EXERCISE NOTICE

 

9

 

Accentia Biopharmaceuticals, Inc.

Non-Employee Director Option Agreement